1 Reported in 207 N.W. 185.
Certiorari to the Industrial Commission to review its order denying the relator compensation under the Workmen's Compensation Act.
The case was here before. Klika v. Ind. School Dist. 161 Minn. 461,202 N.W. 30. Upon its remand the parties submitted it to the commission on the same evidence; and it found against the relator.
We have re-examined the evidence aided by the views expressed by the commission and the oral arguments and briefs of counsel. The facts are stated in the former opinion and need not be rehearsed; nor do we review the cases there cited and discussed.
There is no indication of fraud or shamming on the part of Klika. The record is free of a suggestion to that effect, or of a basis for it. His testimony should be credited. If true, it is evident that the *Page 56 
tear which he felt in his right groin when the wheel of his wheelbarrow got locked in the sticky gumbo was the result of the strain then experienced; and that the strain was the exciting or immediate cause of the rupture from which he was suffering when he went to a physician a week later. The medical testimony accords, we think, with this view. Since our former opinion we have decided Frederickson v. Burns Lumber Co. 163 Minn. 394,204 N.W. 161, another hernia case. We there said:
"It may be that the referee was impressed by the medical theory that hernia is due to disease or congenital weakness; so much so at least that seldom, if ever, is it attributable to trauma alone. However well founded that notion may be from the medical standpoint, the compensation law is concerned not at all with the initial or contributing cause of the disease, (to call it that), but solely with the immediate or exciting cause of the occupational disability."
It may be conceded that Klika was predisposed at the time to a hernia; that a hernia likely would have developed sometime, perhaps soon; that his condition, call it a disease if we should, was progressive and progressing; and that a hernia was gradually developing and would soon manifest itself. But conceding all this, if the strain to which he was subjected caused its development so that he had a hernia when his physician examined him, the strain was the immediate and exciting cause, the cause which satisfies the compensation act. That compensation follows when an accident is the exciting or immediate cause of the development of a hernia, and that a medical classification of hernia as a disease does not affect the application of the compensation act, was held on the former appeal; and in Wilkins v. Ben's Home Oil Co. supra, page 41, the subject is discussed at such length as to preclude the necessity of further consideration.
Applying the law, as we have from time to time stated it, to the evidence before us but one judicial result is permitted. There should be compensation.
The case is remanded with directions to proceed with an award of compensation. An attorney's fee of $50 is allowed.
Remanded. *Page 57